MEMORANDUM **
Roberto Delgado-Medina appeals from his guilty-plea conviction and 78-month sentence imposed for possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(A)(viii).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 *703(1967), counsel for Delgado-Medina has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-88, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Delgado-Medina knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.